Citation Nr: 0948384	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-27 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to diabetes mellitus, type 
2.

2.  Entitlement to service connection for residuals of a 
right leg amputation, to include as secondary to diabetes 
mellitus, type 2.

3.  Entitlement to special monthly compensation based on 
anatomical loss.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Cousin


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
June 2009 for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does 
not show that the Veteran's peripheral vascular disease is 
related to military service or to a service-connected 
disability.  

2.  The preponderance of the medical evidence of record does 
not show that the Veteran's residuals of a right leg 
amputation are related to military service or to a 
service-connected disability.

3.  Service connection is not in effect for an anatomical 
loss disability.


4.  The veteran's service-connected disabilities do not cause 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, permanent 
impairment of vision of both eyes to the required specified 
degree, or anklyosis of one or both knees, or of one or both 
hips.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1103, 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.300, 3.303, 3.310 (2009).

2.  Residuals of a right leg amputation were not incurred in, 
or aggravated by, active military service, nor are they 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 (2009).

3.  The criteria for entitlement to special monthly 
compensation based on anatomical loss have not been met.  38 
U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.350(a) (2009).

4.  The criteria for automobile and adaptive equipment or for 
adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2009); 38 C.F.R. § 3.808 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for service connection 
for peripheral vascular disease and residuals of a right leg 
amputation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 


5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to 
initial adjudication, a letter dated in April 2006 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical examination and a VA medical opinion 
were provided to the Veteran in connection with his claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

With respect to the special monthly compensation and adaptive 
equipment claims, the Court of Appeals for Veterans Claims 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As discussed below, in the instant case the facts 
are not in dispute.  Resolution of the Veteran's appeal on 
these issues is wholly dependent on whether service 
connection is in effect for a right leg amputation.  As noted 
below, service connection has been denied for this 
disability, and thus the special monthly compensation and 
adaptive equipment claims must be denied as a matter of law.  
As 


no reasonable possibility exists that further notice or 
assistance would aid in substantiating these claims, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

Peripheral Vascular Disease and Residuals of a Right Leg 
Amputation

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
diagnosis of peripheral vascular disease.

After separation from military service, the medical evidence 
of record shows that the Veteran had a left femoral popliteal 
bypass in September 2001.  The medical evidence of record 
shows that peripheral vascular disease has been consistently 
diagnosed since September 2001.

An October 2003 private medical report stated that the 
Veteran complained of right leg pain which had been 
increasing in severity over the previous week.  The report 
noted that the Veteran had a vascular bypass graft in 
September 2001 and had been experiencing claudication-type 
symptoms.  The Veteran reported a history of hypertension and 
continued to use tobacco.  After physical examination, the 
diagnosis was acute arterial insufficiency with vascular 
insufficiency, and history of peripheral vascular disease.

Multiple November 2003 private medical reports show that 
further examination and testing showed that that Veteran had 
a complete occlusion of the right common femoral to popliteal 
artery with a saphenous vein graft and extensive thrombosis 
of the popliteal and proximal tibial vessels.  After further 
treatment failed, the right leg was amputated below the knee.

A September 2005 VA diabetes mellitus examination report 
stated that the Veteran's claims file had been reviewed.  The 
report stated that diabetes mellitus, type 2, was first 
diagnosed in 2003.  The Veteran reported that he had smoked 
for over 40 years and continued to smoke 2 packs of 
cigarettes per day.  The report stated that coronary artery 
disease was diagnosed in 1991, at which time he had an 
angioplasty and 2 stents.  The report also stated that the 
Veteran had a right femoral popliteal surgical operation in 
2001 and 2 stents placed in his left leg in 2003, followed by 
an amputation of the right leg below the knee.  After 
physical examination, the diagnoses were diabetes mellitus, 
type 2, peripheral vascular disease, and coronary artery 
disease.  The examiner stated that

[i]t is less likely than not that the 
[V]eteran's peripheral vascular disease 
is related to the diabetes.  It is more 
likely than not related to the 
[V]eteran's 40+ years of cigarette 
smoking two packs per day.

Also, the [V]eteran's coronary artery 
disease was diagnosed in the year 1991 
and his diabetes was 


diagnosed in the year 2003, so there is 
no relationship between the heart disease 
and the diabetes.

A November 2005 note from a private physician stated that the 
Veteran's diabetes mellitus, type 2, "contributed to his 
cardiac [and] peripheral vascular disease."

An August 2006 VA medical opinion stated that the Veteran's 
claims file had been reviewed.  The report included a review 
of the Veteran's medical history, including the November 2005 
note from a private physician.  After reviewing the Veteran's 
diagnoses, the examiner stated that the Veteran

has a very long history of vascular 
disease, beginning before 1991, when he 
required angioplasty and stenting.  In 
addition, he has had peripheral vascular 
disease since before 2003 . . . it takes 
years to develop occlusive vascular 
disease.

The [V]eteran has had 
hypercholesterolemia since at least 1986, 
never controlled.

The [V]eteran has been a smoker for over 
40 years.

I cannot confirm the diagnosis of 
Diabetes Mellitus.  However, accepting 
that the diagnosis was made, for unknown 
reasons, in 2003, it cannot contribute to 
his coronary artery disease, his 
peripheral vascular disease or his 
[right, below the knee,] amputation.  It 
takes years to develop coronary artery 
disease and peripheral vascular disease.  
The [V]eteran has two (2) major risk 
factors, still active, which are the 
major contributors to his coronary artery 
disease and his peripheral vascular 
disease: Smoking and uncontrolled 


hypercholesterolemia.  The amputation was 
the result of unsuccessful vascular 
interventions for the [V]eteran's 
advanced peripheral vascular disease; 
diabetes had nothing to do with it.

Both the smoking and hypercholesterolemia 
contributed to the [right, below the 
knee,] amputation and the complications 
that followed the amputation.  The 
[V]eteran has never had any evidence of 
hyperglycemia of ANY significance.  
Uncontrolled diabetes may contribute to 
infection, but the [V]eteran's records 
fails to show any elevated blood sugars, 
so it cannot have contributed to his 
post-amputation problems.

A May 2007 letter from a private physician stated that the 
Veteran had been treated by the physician for peripheral 
vascular occlusive disease.  The private physician stated 
that the "[c]ontributing factors to this include a history 
of hypertension, hyperlipidemia, diabetes mellitus, along 
with a strong family history of cardiovascular disease.  I 
cannot say with complete certainty that one of these factors 
has had a greater impact on his peripheral vascular occlusive 
disease than the other."

A May 2008 VA diabetes mellitus examination report stated 
that the Veteran's claims file had been reviewed.  After a 
review of the Veteran's medical history, a physical 
examination, and testing, the diagnoses were diabetes 
mellitus, type 2, diet controlled; peripheral vascular 
disease; coronary artery disease; and hypertension.  The 
examiner stated that

peripheral vascular disease is related to 
[the Veteran's] significant smoking 
history.

The hypertension predated the diabetes by 
at least 20 years, and is not related to 
[diabetes mellitus].

His coronary artery disease predated the 
diabetes mellitus, with first [myocardial 
infarction] in 1991.  Therefore, it is 
not related to his diabetes mellitus.

The peripheral neuropathy of [the] lower 
extremities predated the diabetes 
mellitus by years and is more likely than 
not related to his history of alcohol 
abuse.

In a transcript of a September 2009 hearing before the Board, 
the Veteran stated that he began smoking cigarettes during 
military service.

The preponderance of the medical evidence of record does not 
show that the Veteran's peripheral vascular disease and 
residuals of a right leg amputation are related to military 
service or to a service-connected disability.  The Veteran's 
service treatment records are negative for any diagnosis of 
peripheral vascular disease.  While the Veteran has a current 
diagnosis of peripheral vascular disease, there is no medical 
evidence of record that it was diagnosed prior to 1991, 
approximately 24 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that 
directly relates the Veteran's peripheral vascular disease 
and residuals of a right leg amputation to military service; 
nor does the Veteran himself claim that there is such a 
direct relationship.

Instead, the Veteran claims that his peripheral vascular 
disease and residuals of a right leg amputation are related 
to his service-connected diabetes mellitus.  There are 5 
medical records which address the etiology of the Veteran's 
peripheral vascular disease.  Of these records, only the 
November 2005 note from a private physician provides a 
positive etiological opinion.  That report stated that the 
Veteran's diabetes mellitus, type 2, "contributed to his 
cardiac [and] peripheral 


vascular disease."  However, this opinion consists of a 
single sentence and there is no evidence of record that the 
private physician who provided that opinion ever reviewed the 
Veteran's complete medical history.  In addition, the report 
did to give any basis for the opinion.

In contrast, the September 2005 VA diabetes mellitus 
examination report, the August 2006 VA medical opinion, and 
the May 2008 VA diabetes mellitus examination report were 
provided after a complete review of the Veteran's entire 
claims file.  Those reports all provided explanations of the 
medical basis on which their findings were made.  All 3 of 
the reports concluded that the Veteran's right leg amputation 
resulted from his peripheral vascular disease, and that his 
peripheral vascular disease resulted from his extensive 
history of smoking.

The final etiological evidence of record is the May 2007 
letter from a private physician.  While that report stated 
that diabetes mellitus was a contributing factor for 
peripheral vascular occlusive disease, the examiner could not 
determine how much of an impact the diabetes mellitus had on 
the peripheral vascular occlusive disease.  In addition, as 
with the November 2005 note from a private physician, there 
is no evidence of record that the private physician who wrote 
the May 2007 letter ever reviewed the Veteran's complete 
medical history.  Finally, the May 2007 letter did not give 
any explanation for the basis for these findings.  As a 
result, at best the May 2007 letter from a private physician 
provides a neutral medical opinion, which neither confirms 
nor denies whether the Veteran's peripheral vascular disease 
was related to his service-connected diabetes mellitus.

As noted above, the September 2005 VA diabetes mellitus 
examination report, the August 2006 VA medical opinion, and 
the May 2008 VA diabetes mellitus examination report all 
opined that the Veteran's peripheral vascular disease was 
related to his extensive history of smoking.  In this regard, 
in the transcript of a September 2009 hearing before the 
Board, the Veteran stated that he started smoking during 
military service.  However, for claims filed after June 9, 
1998, a disability will not be considered service-connected 
on the basis that it resulted from 


injury or disease attributable to the Veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.  As such, even if the Veteran did begin 
smoking during military service, service-connection is not 
warranted for any disability currently on appeal.

The statements of the Veteran, his friends, and his family 
are not sufficient to prove that his currently diagnosed 
peripheral vascular disease and residuals of a right leg 
amputation are related to military service or to a 
service-connected disability.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the Veteran, his friends, and his 
family are not competent to make a determination that his 
currently diagnosed peripheral vascular disease and residuals 
of a right leg amputation are related to military service or 
to a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the preponderance of the medical 
evidence of record does not show that the Veteran's currently 
diagnosed peripheral vascular disease and residuals of a 
right leg amputation are related to military service or to a 
service-connected disability.  As such, service connection 
for peripheral vascular disease and residuals of a right leg 
amputation is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence is against the Veteran's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Special Monthly Compensation

Special Monthly Compensation is a special statutory award in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (2009).  If a Veteran, as a 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of 


one or more feet, the Veteran is entitled to special monthly 
compensation.  38 U.S.C.A. § 1114(k).

The medical evidence of record clearly shows that the 
Veteran's right leg was amputated below the knee in November 
2003.  However, as discussed above, service connection has 
not been awarded for this disability.  Accordingly, special 
monthly compensation due to loss of a foot is not warranted.  
38 C.F.R. § 3.350(a).  The evidence of record does not 
satisfy the threshold legal eligibility requirements for the 
special monthly compensation benefits sought in this appeal.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Automobile and Adaptive Equipment

The veteran claims entitlement to financial assistance for 
the purchase of an automobile and/or other adaptive equipment 
due to the amputation of his right leg.  Service connection 
is currently in effect for PTSD, evaluated as 100 percent 
disabling; residuals of shell fragment wound of the left 
buttock with retained foreign body, muscle group XVII, 
evaluated as 20 percent disabling; residuals of shell 
fragment wound, posterior left calf with retained foreign 
body, muscle group XI, evaluated as 10 percent disabling; 
diabetes mellitus, type 2, evaluated as 10 percent disabling; 
and malaria, right ankle scar, and shell fragment wounds of 
the right foot and right elbow, all evaluated as 
noncompensable.

Eligibility for financial assistance in the purchase of an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment exists where a veteran exhibits 
one of the following as the result of service-connected 
disorder: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes 
with central visual acuity of 20/200 or less in the better 
eye with corrective glasses or 


central visual acuity of more than 20/200 if there is a field 
defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility 
only, service-connected anklyosis of one or both knees or one 
or both hips is sufficient to show entitlement.  38 U.S.C.A. 
§ 3901; 38 C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350 (a) (2).  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a) (2).  Examples 
that constitute loss of use of a foot or hand include 
extremely unfavorable anklyosis of the knee, or complete 
anklyosis of two major joints of an extremity, shortening of 
the lower extremity of 3.5 inches or more, complete paralysis 
of the external popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. §§ 3.350 (a) (2) (a), (b), 4.63.

There is no evidence of record that the veteran's service-
connected disorders cause loss or permanent loss of use of 
one or both of the veteran's hands or the requisite visual 
impairment; nor does the veteran claim that such a hand or 
eye disorder is caused by his service-connected disabilities.  
The medical evidence of record shows that the veteran's right 
leg has been amputated below the knee.  This qualifies as 
loss of a foot for VA purposes.  38 C.F.R. § 3.808(b).  
However, as noted above, service connection has been 
specifically denied for the veteran's right leg amputation.  
Accordingly, the veteran's loss of use of the right foot does 
not satisfy the criteria for entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  As such, 
because the veteran's service-connected disabilities do not 
cause the requisite visual impairment or the loss or 
permanent loss of use of one or both hands or one or both 
feet, entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not warranted.

The evidence of record does not satisfy the threshold legal 
eligibility requirements for the benefits sought in this 
appeal.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  
Sabonis, 6 Vet. App. 426.


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for residuals of a right leg amputation is 
denied.

Special monthly compensation based on anatomical loss is 
denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


